Citation Nr: 0907402	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left lower extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.

2.  Entitlement to service connection for neuropathy of the 
right lower extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.

3.  Entitlement to service connection for neuropathy of the 
left upper extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.

4.  Entitlement to service connection for neuropathy of the 
right upper extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from December 1941 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In December 2008, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  Service connection is in effect, in pertinent part, for 
rheumatoid arthritis of the upper extremities, neck, and 
shoulders; and for post operative residuals of an 
intervertebral disc syndrome.  Each of these disabilities has 
been rated as 60 percent disabling since 1968, when a total 
rating based upon individual unemployability due to service 
connected disabilities (TDIU) was effectuated.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
neuropathy of the left lower extremity related to his active 
military service, including due to post-operative residuals 
of an intervertebral disc syndrome and rheumatoid arthritis 
of the upper extremities, shoulders, and neck.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
neuropathy of the right lower extremity related to his active 
military service, including due to post-operative residuals 
of an intervertebral disc syndrome and rheumatoid arthritis 
of the upper extremities, shoulders, and neck.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
neuropathy of the left upper extremity related to his active 
military service, including due to post-operative residuals 
of an intervertebral disc syndrome and rheumatoid arthritis 
of the upper extremities, shoulders, and neck.

5.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
neuropathy of the right upper extremity related to his active 
military service, including due to his post-operative 
residuals of an intervertebral disc syndrome and rheumatoid 
arthritis of the upper extremities, shoulders, and neck.


CONCLUSIONS OF LAW

1.  Neuropathy of the left lower extremity, including due to 
post-operative residuals of an intervertebral disc syndrome 
and rheumatoid arthritis of the upper extremities, shoulders, 
and neck; was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.310 (2008).

2.  Neuropathy of the right lower extremity, including due to 
post-operative residuals of an intervertebral disc syndrome 
and rheumatoid arthritis of the upper extremities, shoulders, 
and neck; was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.310.

3.  Neuropathy of the left upper extremity, including due to 
post-operative residuals of an intervertebral disc syndrome 
and rheumatoid arthritis of the upper extremities, shoulders, 
and neck; was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.310.

4.  Neuropathy of the right lower extremity, including due to 
post-operative residuals of an intervertebral disc syndrome 
and rheumatoid arthritis of the upper extremities, shoulders, 
and neck; was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide notice of how disability 
ratings and effective dates are determined, however, as the 
appellant's claims for service connection are being denied 
any questions about ratings and effective dates are moot 
rendering this error non prejudicial.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
During his December 2008 Board hearing, the Veteran reported 
undergoing medical tests (apparently to determine neurologic 
disorders) arranged by VA within the past six months, but he 
did not recall the name of the medical provider who performed 
them.  The Board kept the record open for an additional 60 
days to allow the Veteran to submit additional evidence 
pertinent to his claim.  At his hearing, he was advised that 
the best evidence to submit would be medical evidence showing 
that he actually suffered from upper and lower extremity 
neuropathy, and evidence of a link between the disorders and 
service, or his service-connected disabilities.  The Veteran 
did not submit any additional evidence in support of his 
claim.  Thus, there is no evidence that additional pertinent 
records are available, or that additional examinations are in 
order.  In this regard, it is well to note that the Veteran 
has not alleged that there are any outstanding records that 
would show a nexus between the claimed disorders and service.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claims.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the appellant has 
not presented competent evidence that he suffers from the 
claimed disorders, an examination is not in order.

Moreover, the Board finds that an examination is not in order 
because there is no probative suggestion, let alone competent 
evidence showing, a causal connection between the claimed 
disorders and either his military service, or a service 
connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of an 
organic disease of the nervous system in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year of 
separation from active duty. See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficent to show that a current disability 
exists and that the current disability was either caused or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service- connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim 
for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Veteran contends in his October 2005 claim that service 
connection is warranted for bilateral upper and lower 
extremity neuropathy due to his intervertebral disc syndrome 
and rheumatoid arthritis.  In his June 2006 notice of 
disagreement, he stated that, when hospitalized by VA in July 
2005 for his low back and spine, he experienced complications 
and the nerves in his back were damaged.  He said that he had 
orthostatic hypotension due to his damaged back nerves that 
did not help his bradycardia.

During his November 2008 Board hearing, the Veteran testified 
that he "was fighting" to get a diagnosis of neuropathy and 
was seen by a neurologist who said he had nerve damage (see 
hearing transcript at pages 3-4).  The Veteran believed that 
he had neuropathy due to his intervertebral disc syndrome and 
rheumatoid arthritis because they were the only possibilities 
after he was checked out (Id. at 5).  The Veteran stated that 
a neurologist never diagnosed him with neuropathy, that a 
neurologist has never stated that his spinal cord was 
pressing or rubbing on a nerve, and that a neurologist has 
never indicated that he had neuropathy or a nerve condition 
due to his back disability (Id. at 5-6).  He stated that he 
first experienced numbness and tingling in his fingers about 
60 years ago.  

The record reflects that, in a January 1951 rating decision, 
service connection for intervertebral disc syndrome was 
granted.  In a February 1956 decision, service connection for 
rheumatoid arthritis of the upper extremities, neck and 
shoulders was granted.  Both disabilities have been evaluated 
as 60 percent disabling since 1968, when a TDIU was 
effectuated.

The pertinent medical evidence of record is devoid of a 
diagnosis of bilateral upper or lower extremity neuropathy 
due to post-operative residuals of an intervertebral disc 
syndrome and rheumatoid arthritis of the upper extremities, 
shoulders, and neck.  

When hospitalized by VA in November 1992, admission 
examination findings indicated that the Veteran's motor and 
sensory nerve function were grossly normal.

When hospitalized by VA in July 2005, the Veteran was treated 
for bilateral hip pain that was thought be likely due to 
degenerative joint disease versus thoracic spondylosis versus 
osteoarthritis versus rheumatoid arthritis and complicated by 
acute bilateral spasm across his hips.  This record does not 
refer to damaged nerves in the upper or lower back.

According to a July 2005 record from the Rhode Island 
Department of Health, the Veteran was admitted for physical 
and occupational therapy for recovery of function following 
episodes of poor pain control and spasm.  His gait and 
balance were treated.

VA medical records show that, in October 2005, the Veteran 
sought emergency treatment for numbness and tingling in his 
left arm.  Results of a computed tomography (CT) scan of his 
head showed no acute change, no bleed, and no infarct.  The 
clinical impression was that he experienced a transient 
ischemic attack (TIA) from poorly controlled hypertension.  
The records are not referable to complaints or diagnosis of 
an upper or lower extremity neurological disorder.  

The Veteran has contended that service connection should be 
granted for neuropathy of the bilateral upper and lower 
extremities, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.  The record 
demonstrates that no neurological disorder was found in 
service or on separation from service.  Moreover, in VA 
medical records and on examinations after the Veteran's 
separation from service, there was no showing that the 
Veteran had neuropathy of the upper and lower extremities due 
to either rheumatoid arthritis or post-operative residuals of 
an intervertebral disc syndrome.  Furthermore, the Veteran 
has submitted no competent evidence to show that he currently 
has bilateral upper and lower extremity neuropathy due to 
post-operative residuals of an intervertebral disc syndrome 
and rheumatoid arthritis of the upper extremities, shoulders, 
and neck.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has bilateral 
upper and lower extremity neuropathy due to post-operative 
residuals of an intervertebral disc syndrome and rheumatoid 
arthritis of the upper extremities, shoulders, and neck has 
been presented.  Hence, there is no basis to grant service 
connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, he 
is not capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he has medical training to provide competent medical evidence 
as to the etiology of the claimed bilateral upper and lower 
extremity neuropathy.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders at issue.  The preponderance of the evidence is 
therefore against the appellant's claims of entitlement to 
service connection for bilateral upper and lower extremity 
neuropathy due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for neuropathy of the left 
lower extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck is denied.

Entitlement to service connection for neuropathy of the right 
lower extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck is denied.

Entitlement to service connection for neuropathy of the left 
upper extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck is denied.

Entitlement to service connection for neuropathy of the right 
upper extremity, due to post-operative residuals of an 
intervertebral disc syndrome and rheumatoid arthritis of the 
upper extremities, shoulders, and neck is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


